                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA



 MALCOLM WIENER,
                                                     Case No. 3:18-CV-106-RJC-DSC

                         Plaintiff,


        v.


 AXA EQUITABLE LIFE INSURANCE
 COMPANY,

                         Defendant.




                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendant AXA Equitable

Life Insurance Company (“AXA Equitable”), hereby respectfully moves for summary judgment

dismissing Plaintiff Malcolm Wiener’s Complaint in its entirety. The Complaint alleges four

claims sounding in negligent misrepresentation, libel, negligence, and unfair and deceptive trade

practices. Plaintiff’s claims are predicated on the allegation that AXA Equitable reported false

information to the Medical Information Bureau (“MIB”) in the form of MIB codes and thereby

rendered him “uninsurable.” See Complaint, Dkt. No. 1, Ex. 2, ¶¶ 42, 50, 63, 70.

       Summary judgment in favor of AXA Equitable is warranted on three independently

dispositive grounds:

       (1) the MIB codes that AXA Equitable reported to the MIB were verifiably accurate;

       (2) the codes cannot prevent Mr. Wiener from obtaining insurance because life companies

             are expressly prohibited from denying insurance based solely on the codes; and



      Case 3:18-cv-00106-RJC-DSC Document 43 Filed 01/24/20 Page 1 of 3
       (3) Plaintiff has taken no steps to correct the purportedly false MIB codes, which can be

          corrected if incorrect.

Accordingly, AXA Equitable is entitled to summary judgment on all counts of the Complaint.

       A Memorandum of Law in support of the instant motion is filed simultaneously herewith.



       Respectfully submitted this 24th day of January 2020.


                                                    THE DEFENDANT,
                                                    AXA EQUITABLE LIFE INSURANCE
                                                    COMPANY

                                           By: /s/ Aaron C. Lang

                                                    Aaron C. Lang
                                                    N.C. Bar No.: 51511
                                                    Cadwalader, Wickersham & Taft LLP
                                                    227 West Trade Street
                                                    Charlotte, NC 28202
                                                    aaron.lang@cwt.com
                                                    Telephone: 704-348-5145
                                                    Telefax: 704-348-5200

                                                    Robert Cassot (admitted pro hac vice)
                                                    Federal Bar No.: ct24094
                                                    Morrison Mahoney LLP
                                                    One Constitution Plaza, 10th Floor
                                                    Hartford, CT 06103
                                                    rcassot@morrisonmahoney.com
                                                    Telephone:    860-616-4441
                                                    Telefax:    860-244-3800




                                              -2-

      Case 3:18-cv-00106-RJC-DSC Document 43 Filed 01/24/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served via e-mail, pursuant to the parties’
agreement, on January 24, 2020, to the following counsel:

Attorney for Plaintiff
Kerry L. Traynum, Esq.
kerry@skufcalaw.com

                                                 BY:    /s/ Aaron C. Lang
                                                       Aaron C. Lang




                                                -3-

      Case 3:18-cv-00106-RJC-DSC Document 43 Filed 01/24/20 Page 3 of 3
